COPY

IN THE CIRCUIT COURT OF MCMINN COUNTY, TENNESSEE

 

ROGER JAMES MOORE, 7
Plaintiff, *

Ys. *
* Docket No.: ex yA)

RANJIT SINGH MANN; and FILED

2083684 ONTARIO, INC,, d/b/a i

NATIONWIDE LOGISTICS ¥ JURY DEMANDEr WAh Dg 1 9
7 = , Att Q~—
* RHONDA J. COOLEY

Defendants, CIRCUIF COURT C eek
. BY ea Se

COMPLAINT

 

th:

 

NOW COMES the plaintiff, Roger James Moore, by and through his undersigned
counsel, and for his causes of action against the defendants, Ranjit Singh Mann and Nationwide
Logistics, states as follows:

PARTIES
1. Plaintiff is a resident of Bradley County, Tennessee.
2. Defendant, Ranjit Singh Mann, (hereinafter “Mann”), is a resident of Canada, Defendant

Mann can be served at 38 Kootenay Pl., Brampton, Ontario, Canada LOR2X4.

3, Defendant 2083684 Ontario, Inc, d/b/a Nationwide Logistics is an out of State Corporation,
organized and authorized under the laws of Ontario, Canada, Nationwide Logistics has

named Robert M. Asbury as its registered agent for service of process located at 5731
Lyons View Pyke, Suite. 206, Knoxville, Tennessee 37919. Nationwide Logistics
(“Nationwide”) is engaged in interstate commerce in various locations including McMinn

County, Tennessee.

4, Defendant Nationwide Logistics has a U.S. DOT number of 1858605,

  

EXHIBIT

Case 1:19-cv-00121-SKL Doogimenti-1_ Filed O4/§0/19 Page1lofi1 PagelD#:5

 

  
 
JURISDICTION AND VENUE

5, Jurisdiction and venue are proper within this court as-all events and acts of negligence

took place within. McMinn County, Tennessee.

6. This Coutt has subject matter jurisdiction and personal jurisdiction over the parties.

FACTS

7. On April 5, 2018, Defendant Mann was driving a 2015 Freightliner tractor-trailer vehicle,
license plate 9743P W, owned by Nationwide Logistics.

8. On April 5, 2018, Defendant Mann was operating the 2015 Freightliner tractor-trailer
with a gross weight in excess of 26,000 pounds.

9, On April 5, 2018, Defendant Mann was employed by Nationwide.

10. On April 5, 2018, Defendant Mann was acting within the course and scope of his
employment with Nationwide,

11. On April 5, 2018, Defendant Mann had Nationwide’s permission to operate the 2015
Freightliner tractor-trailer, license plate 9743P W, owned by Nationwide.

12. On April 5, 2018, Defendant Mann was trying to park into a parking stall at the Pilot
Truck Parking off of I-75, Exit 56 in Niota, TN.

13. Defendant Mann negligently backed his Freightliner tractor-trailer into the Ponderosa 007
Radio Shop building. |

14, Plaintiff, Roger Moore, owned the Ponderosa 007 Radio Shop.

15, Mr. Moore was inside the Ponderosa 007 Radio Shop building at the time of the collision.

Case 1:19-cv-00121-SKL Document 1-1 Filed 04/30/19 Page 2of11 PagelD #: 6
DUTIES OF THE COMPANY
16. A Company must properly inspect its véhicles to protect public safety.
17. A Company must screen potential drivers to hire qualified drivers to protect public safety.
18, A Company must hire qualified drivers to protect public safety,
19. A Company must properly train its drivers to protect public safety.
20. A Company must properly supervise its drivers to protect public safety.

21, A Company must systematically inspect, repair and maintain its vehicles to protect public

safety. .
DUTIES OF DRIVERS

22. Traffic laws have been established by the State of Tennessee to protect people on the
road. Every driver who drives on the roads in Tennessee must follow these traffic laws,

23, A driver must not needlessly endanger others on the roads to protect public safety.

24. A driver must keep his vehicle under control to protect public safety.

25. A driver must driver must operate his vehicle as an ordinary and prudent person would
have under existing traffic conditions to protect public safety,

26. A driver must drive with reasonable care, considering the hazards of weather, road,
traffic, and other conditions to protect public safety,

27. A driver must drive at a safe rate of speed to protect public safety

28. A driver must keep a proper lookout to protect public safety.

29. A driver must see and be aware of what should be in the driver’s view to protect public

safety,

30. A driver must use reasonable care to avoid crashes to protect public safety.

Case 1:19-cv-00121-SKL Document 1-1 Filed 04/30/19 Page 3of11 PagelD#: 7
CAUSE OF ACTION I: ON LAW LIGENCE FENDANT.
31. Paragraphs 24-30 are how a reasonably prudent driver operates his motor vehicle.
32. Defendant Mann fuiled to operate his vehicle as a-reasonably prudent driver.
33. Defendant Mann was negligent in the operation of his tractor-trailer,
34. Defendant, Mann, is guilty of the following acts of common law negligence, which were
the proximate cause of the collision and Mr. Moore’s harms and losses:

a. Failure to operate -his vehicle as ordinary and prudent people would have done
under existing traffic conditions, endangering the public.

b. Failure to keep a proper lookout, endangering the public.

c. Failure to bring vehiclé under control and stop the same when there was sufficient
time and distance to do so,

d, Failure to prevent his vehicle from crashing into a building, endangering the public,

e. Defendant Mann’s negligence was 100% the cause of this crash.

f. Defendant Mann’s negligence is 100% the cause of Mr, Moore’s injuries.

USE CTION I: NEGLIGE ER SE OF DE DANT MANN

35, Mr, Mann is guilty of negligence per se. Mr, Mann was required to follow the following
Tennessee tiaffic laws, and-he failed to do so:

a. T.C.A, § 55-8-136: A driver must use due care to avoid colliding with other
drivers on the roadways.

b. T.C.A. § 55-8-136; A driver must mdintain a proper lookout,

¢. T.C.A, § 55-8-136: A driver must keep his vehicle under control.

d. T.C.A. § 55-8-136: A driver must devote his full time and attention to driving his

vehicle.

Case 1:19-cv-00121-SKL Document 1-1 Filed 04/30/19 Page 4of11 PagelD#: 8
36. Defendant Mann’s negligence caused this crash.

37, Defendant Mann's negligence caused the Mr. Moore’s injuries.

CAUSE OF A ; LIGENCE OF NATI LOGISTICS
38, Nationwide is negligent under the doctrine of Respondeat Superior as Defendant Mann
was operating within the course and scope of his employment with Nationwide and
Defendant Mann was acting under the direction and control of Nationwide at the time of
the crash. |
39. Nationwide is responsible for the negligence of Defendant Mann.
40, Nationwide is negligent for violating the following federal regulations:
a, 49 CFR 390,11; Failure of motor cartier to require drivers to observe federal
regulations.
DAMAGES
41, Asa direct and proximate result of the’negligence of Defendants, Mr. Moore has suffered
injuries.
42, Mr, Moore suffered the following harms and losses:
a. Pain, mental anguish and suffering, past and future;
b, Medical and hospital expenses, past and future;
ce, Loss of enjoyment of life, past and future;
a. Lost wages and loss of earning cupavity; und
e. Datnages or loss of personal and business property.
43. The Defendants’ negligence caused 100% of Mr. Moore’s harm, losses, injuries, and

damages.

Case 1:19-cv-00121-SKL Document 1-1 Filed 04/30/19 Page5of11 PagelID#:9
44, The types of harms and losses sustained by Mr. Moore were the foreseeable and natural

result of Defendants’ negligence,

45. Based on these circumstances, Mr, Moore seeks fair, just and reasonable compensation

from Defendants,
WHEREFORE, Mr. Moore demands a judgment against defendants for his pain, suffering

and damages in the amount of $250,000.00 and DEMANDS A JURY to try the issues when

joined,

MASSEY & Associates, PC

By:

 

Joshua R/ Ward, BPR # 031329
Ryan B. Evans, BPR # 035857
6400 Lee Hwy, Ste 101
Chattanooga, TN 37421
423.697.4529 — Phone

423,634,8886 — Fax
Attorneys for Plaintiff

Case 1:19-cv-00121-SKL Document 1-1 Filed 04/30/19 Page6of11 PagelD #: 10
IN THE CIRCUIT COURT OF MCMINN COUNTY AT ATHENS, TENNESSEE

FILED

 

ROGER JAMES MOORE, * APR 23 2019.9
e RHONDA J. COOLEY @)
Plaintiff, * By RUT CART CLERK
* D.C.
Vv. * No. 19-CV-91
*
RANJIT SINGH MANN, and *
3083684 ONTARIO, INC., d/b/a 7
NATIONWIDE LOGISTICS, * JURY DEMANDED
*
Defendants. *
*
NOTICE OF APPEARANCE

 

TO ALL PARTIES OF RECORD THIS ACTION, PLEASE TAKE NOTICE THAT:

 

Pursuant to L.R.§ 2.05, the undersigned is a member in good standing of the Bar of
the State of Tennessee authorized to practice before this court. Appearance is hereby entered.
by the undersigned on behalf of the defendant sued as:

4083684 Ontario, Inc. d/b/a Nationwide Logistics.

2083684 Ontario, Inc. d/b/a Nationwide Logistics reserve its right to raise any and all defenses
which it may raise in a responsive pleading. Pursuant to T.R.C.P. § 5.01, all papers hereinafter filed
or lodged with the Circuit Clerk should include the undersigned in the CERTIFICATE OF
SERVICE.

LEITNER, WILLIAMS, DOOLEY & NAPOLITAN

Mb fv ~)
By: Wf A Lids a

WILYKIAM E,GODBOLD, Ill - TN BPR#: 4565
ANDREW J. GODBOLD - TN BPR#: 31134
Attorneys for Defendants

200 West M.L. King Boulevard, Suite 500
Chattanooga, TN 37402

(423) 424-3907 Direct

(423) 265-0214 Firm

(423) 308-0907 Fax

Case 1:19-cv-00121-SKL Document 1-1 Filed 04/30/19 Page 7 of11 PagelD#: 11

{00006748.DOC}
CERTIFICATE OF SERVICE

I, the undersigned attorney, do hereby certify that the foregoing document has been
delivered to all counsel for parties at interest in this cause by placing a true and correct copy of
same in the United States mail, postage prepaid, in a properly addressed envelope; or by hand
delivering same, as follows:

Joshua R. Ward

Ryan B. Evans

Massy & Associates, PC
6400 Lee Highway, Suite 101
Chattanooga, TN 37421

This the 18 day of April, 2019.

wy, Ll. hihi,

—#

WILLIAM E£. GODB@LD, Ill - TN BPR#: 4565

Case 1:19-cv- -
aaueataee) 00121-SKL Document 1-1 Filed 04/30/19 Page 8of11 PagelD #: 12
Motor Carrier Details : https://li-public.fmcsa.dot.gov/LIVIEW/pkg_carrquery.prc_getdetail

Qs.

 

 

Motor Carrier Details

| US DOT: ae 1858605 Docket Number: | MC00672541

rater _ [205684 ONTARIOING Legal [eocssasontarioinc 2083684 ONTARIO INC
Name:

Doing-
Business-As
pNamer at

Business __ Mail Undeliverable
Business Address Telephone and Fax|™2!! Address) +. iepnone and Fax Mail |
= DAVAND DRIVE UNIT 2 ;

(905) 670-6433
aiid <A ON LST 1L5 Fax: (905) 670-4948

 

 

 

 

 

 

 

| Authority Type . Authority Status Application Pending

Common ACTIVE NO

Contract NONE NO
Broker : NONE NO

 

 

 

 

 

Passenger Household Goods Private Enterprise
NO NO __NO NO

insurance Type Insurance Required Insurance on File

BIPD $750,000 $1,000,000 |
Cargo NO NO
Bond NO NO

BOC.3: YES

Blanket Company: PROCESS AGENT SERVICE COMPANY, INC.
Web Site Content and BOC-3 Information Clarif cation

| Active/Pendin Insurance | Rejected insurance | Insurance History | Authority History | Pending Application ]
Revocation | .

 

 

 

 

 

 

 

 

 

 

 

April 3, 2010

FMCSAHome | DOT Home | Feedback | Privacy Policy | USA.gov | Freedom of Information Act (FOIA) | Accessibility | O'G Hotline | Web

or
(A} Policies and Important Links | Plug-ins | Related Sites | Help

x Federal Motor Carrier Safety Administration
Rhos of 1200 New Jersey Avenue SE, Washington, DC 20590 - 1-800-832-5660 - TTY: 1-800-877-8339 - Field Office Contact

lof 1 Case 1:19-cv-00121-SKL Document 1-1 Filed 04/30/19 Page 9 of11 PagelD #720! 9:43 AM
Plaintiff

Roger James Moore

Defendant
Ranjit Singh-Mann; and 20

State of Tennessee
McMinn County Circuit Court
‘

83684 Ontario,

Inc., d/b/a Nationwide Logistics

TO:

2083684 Ontario, Inc., d/b/a Nationwide Logistics

eee ee Ee eH *

No. \%- ev -O |

SUMMONS

Via Kn ounty Sheriffs Department
Registered Agent
Robert M. Asbury

5731 Lyons View Pyke, Ste 206
‘Knoxville, TN 37919

You are hereby summoned to answer and make dofense to a bill of complaint which bas been filed In the McMinn
County Circuit Court, Tennessee, in the above styled case. Your defense to this complaint must be filed in the
office of the McMinn County Circuit Court, Tennessee on or before thirty (30) days after service of this summons
upon you. If you fail to do so, judgement by default will be taken against you for the relief demanded in the

complaint.

WITNESSED and Issues this ,")(p__ day of.

“eure bs aT. 2018

—

 

McMinn County Circuit Court
1317 South White St,
Athens, TN 37303

 

 

Rhonda Cooley, Circuit Court Clerk

By Vein Wauehan

 

Deputy Circuit Court Clerk

 

Attorneys for Plaintiff

Chattanooga TN 37421

Massey & Associates, PC 7 : ; ;
6400 Lee Highway, Suite 101 “oe

Plaintiff's Address Care of Attorney

Received this _¢ 2 day of 4 po,*|

{S/

j

. 2014

(J Blas Poss
Peputy Sheriff

 

Case 1:19-cv-00121-SKL Document 1-1 Filed 04/30/19 Page 10o0f11 PagelID#: 14

—_
State of Tennessee,
County of

I, Clerk of the Circuit Court, in and for the State and County aforesaid, herby certify
that the within and foregoing is a true and correct copy of the original writ of summons issues in this case,

 

Melissa Keith, Circuit Court Clerk

By: . D.C.
OFFICERS RETURN

I certify that J served this summons together with the complaint as follows:

vj On, Apeil 0 a , 20 4 , delivered a copy of the summons and complaint to the defendant,

 

 

 

(C1 Failed to serve this summons within 90 days after issuance because:

Sherriff
me COOL, Bloso Mess

D A eae
CLERK’S RETURN

 

I hereby acknowledge and accept service of the within summons and receive copy of same, this

day of , 20

 

Defendant

Rhonda Cooley, Cireuit Court Clerk
By: . DC

 

Notice'to Defendant(s)
Tennessee law provides a ten thousand ($10,000) personal property exemption from execution or seizure to satisfy a
Judgment. If a judgement should be entered against you in this action and you wish to claim property as exempt, you must
file a written list, under oath, of the items you wish to claim as exempt with the clerk of the court. The list may be filed at
any time and may be changed by you thereafter as necessary; however, unless it is filed before the judgment becomes
final, it will not be effective as to any execution or garnishment issued prior to the filing of the list. Certain items are
automatically exempt by Jaw and do not need to be listed; these include items of necessary wearing apparel (clothing) for
yourself and your family and trunks or other receptacles necessary to contain such apparel; family portraits, the family
Bible, and school books, Should any of these items be seized you would have the right to recover them. If you do not
understand your exemption right or how to exercise it, you may wish to seek the counsel of a lawyer.

Case 1:19-cv-00121-SKL Document 1-1 Filed 04/30/19 Page 11o0f11 PagelD #: 15
